Citation Nr: 1235964	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-46 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date earlier than April 1, 2010, for the grant of nonservice-connected (NSC) death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  He died in April 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the RO in Milwaukee, Wisconsin, which adjudicated the case on brokerage for the Salt Lake City, Utah, RO.  The Virtual VA paperless claims processing system was utilized for this case.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to nonservice-connected death pension benefits prior to January 1, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's original claim for NSC death pension benefits was received within one year of the Veteran's death.

2.  The appellant submitted additional evidence within one year of notice of the adverse March 2009 rating decision on her claim.  

3.  The appellant's entire income from January 1, 2008, to March 31, 2010, is excluded by medical expenses.  


CONCLUSIONS OF LAW

1.  The appellant is eligible for NSC death pension benefits from April 1, 2007.  38 C.F.R. §§ 3.156(b), 3.400 (c)(3)(i).  

2.  Entitlement to NSC death pension is established from January 1, 2008, to March 31, 2010.  38 C.F.R. §§ 3.3(b)(4), 3.23, 3.24, 3.274 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Death Pension Benefits

The appellant has conflicting contentions regarding the appropriate effective date of her death pension benefits.  She primarily contends that she is entitled to an effective date of February 2008 for death pension benefits.  Her representative also indicated in the November 2010 Substantive Appeal that the benefits should be effective the month of the Veteran's death, in this case April 2007.  The RO denied the earlier effective date based on a March 2009 denial of a prior claim for the same benefits.  For the reasons that follow, the Board concludes that the previous claim for benefits was not finally denied and that she is eligible as of April 1, 2007, for NSC death pension benefits.  

The date of receipt of a claim for NSC death after separation from service for claims on or after December 10, 2004 will be the first day of the month in which the veteran died if the claim was received within one year of the veteran's death and if not so received, will be date of receipt of claim.  38 C.F.R. § 3.400 (c)(3)(i).  

The RO denied a previous claim for survivor benefits in March 2009.  The RO has denied the earlier effective date because the RO found that the prior denial was final, preventing reliance on the receipt of the earlier claim as the effective date.  The RO held that the appellant's April 2010 formal claim for benefits was the later of the claim receipt date and the date of entitlement and assigned the April 1, 2010, effective date on that basis.  

The appellant filed an original informal claim for survivor benefits in February 2008.  While this document does not appear in the Virtual VA claims file, the RO referenced it as the first document received from the appellant.  The appellant followed the informal claim with a formal claim in November 2008.  The RO requested additional evidence from the appellant in January 2009.  The appellant did not respond within one month and the RO issued a denial as to death pension, among other survivor benefits issues, which was mailed to the appellant on March 5, 2009.  

The record reveals that on March 5, 2010, a petition to reopen the claim and additional evidence was received by the RO.  

The Board finds that the RO relied on an inaccurately interpreted the law when it concluded that the March 2009 decision was final.  The RO stated in the March 2009 denial that the appellant had one year from January 7, 2009, the RO's request for additional information, to submit additional evidence that could be considered in connection with the original claim.  The RO continued to maintain this position in the assignment of the April 2010 effective date.  The Board does not agree.  The one year from request of evidence rule pertains to abandoned claims, not decided claims.  See 38 C.F.R. § 3.158(a) (2011).  The appellant had one year to file additional evidence from the notification of the benefits decision, from March 5, 2009, not from the request for evidence to keep the claim pending.  See 38 C.F.R. § 3.156(b) (2011).  

In calculating the one year window, the law provides that the one year window excludes the date of mailing and includes the last day.  See 38 C.F.R. § 20.305(b)(2011).  The date of mailing was March 5, 2009.  Excluding March 5, the period ran from March 6, 2009 to March 5, 2010.  The appellant's additional package of evidence was received on March 5, 2010.  Thus, it is timely for the original claim.  The Board concludes that the original claim is not final.  See 38 C.F.R. § 3.156.  

As stated the appellant filed a February 25, 2008, claim for benefits.  Although the document was subsequently lost, the record suggests that this was an informal claim for benefits.  The appellant filed a formal claim for benefits in November 2008.  Her filing of her formal claim was within one year of the filing of her informal claim.  Thus, the formal claim is considered filed as of February 25, 2008.  See 38 C.F.R. § 3.155(a).  The Veteran died in April 2007.  The February 2008 claim filing date was within one year of the Veteran's death.  Thus, the date of claim is considered to be April 1, 2007.  See 38 C.F.R. § 3.400 (c)(3)(i).  

In light of the foregoing, the Board finds that the evidence is at least in equipoise in favor of the appellant's claim that the previous claim was not final and that the date of receipt of the original February 2008 claim may be used to establish entitlement to an earlier effective date.  

The appellant's eligibility to death pension benefits prior to April 1, 2010, is established.  While the appellant is eligible for benefits as of April 1, 2007, entitlement must also be shown.  See 38 C.F.R. § 3.400, supra.  The Board turns to whether the appellant was actually entitled to such benefits.

Death pension has three elements which must be established for a grant of benefits.  See 38 C.F.R. § 3.3(b)(4) (2011).  The first two elements, the Veteran's qualifying service and the Veteran's entitlement to either compensation or retired pay based on wartime service, have been established by the RO in the grant of benefits in 2010.  The Board regards further inquiry as moot.  The third element is that the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  Id., at (b)(4)(iii).  The appellant's MAPR has been adjusted by the RO by the grant of special monthly pension benefits based on the need for aid and attendance.  

In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).  The appellant has no dependents and her assets are primarily in cash.  The appellant's family has submitted statements that the appellant's estate has been depleted by medical expenses already.  Although the appellant owns a home, the family has reported that the equity has been consumed through a reverse mortgage.  The appellant's accounts have less than $22,000 in them.  There is no evidence of significant assets outside of the house and cash accounts.  As will be described at greater length below, the appellant's annual expenses on medical care, more than $37,000, are double her annual income in 2008, $18,984.  Her estate would be completely exhausted in just over a year if the shortfall continued to come from the cash accounts.  The Board finds that the appellant's net worth is not excessive for death pension purposes beginning in 2008.  The Board turns to a fuller discussion of the appellant's annual income and the MAPR.

Beginning on December 1, 2007, the MAPR for a surviving spouse with aid and attendance and without dependents was $11,985.  Beginning on December 1, 2008, the MAPR for a surviving spouse with aid and attendance and without dependents was $12,681.  The rates for 2008 were continued in the December 1, 2009, improved death pension rates.  On a monthly basis, the MAPR allowed for $998.75 from December 1, 2007, and $1056.75 from December 1, 2008.

The amounts of Social Security Administration (SSA) income for 2008, 2009 and 2010 have been reported.  The appellant received $1,582 per month per her November 2008 submission.  Furthermore, the appellant's November 2008 claim showed more than $21,000 in an interest bearing account.  She had $36 in annual interest income.  SSA benefit levels are adjusted annually.  In December 2009, her monthly SSA benefit was increased to $1,806.50.  A Pension Eligibility Verification Report was completed which showed an identical SSA income for January to December 2009.  The appellant also had $454.29 in interest income for that year.

The appellant's countable income may be reduced by certain excludable expenses which she bears, including medical expenses.  See 38 C.F.R. § 3.272 (2011).

A list of medical expenses from April 2007 to November 2008 was provided in the November 2008 formal claim.  She reported $36,000 per year in home care giver expenses, $75 per month in Medicare premiums, $63 per month in prescription insurance premiums, with additional costs not broken out into monthly or annual expenses.  On a monthly basis, the appellant spent $3,138 per month on medical care in 2008.  Annualized, she spent more than $37,656 on medical expenses.

Her ongoing expenses for 2009 were reported in an April 2010 submission.  A December 2009 SSA benefits letter showed an increase in Medicare insurance premiums to $96.50 per month, with an increase in the prescription drug insurance premiums to $42.60 per month.  The appellant's daughter sent an April 2010 form in showing $31,411 spent on in-home care between February 2009 and February 2010, of which $2,618 per month was not reimbursed which is the whole of the expense.

While the expenses exceed the appellant's income greatly, statements from her family indicate that the expenses were met through the consumption of the appellant's estate and from family contributions.  Family contributions are not counted as income for the appellant.  38 C.F.R. § 3.272(b) (2011).  

The Board notes that the appellant's in-home care expenses from 2008, 2009 and 2010 were sufficient to exclude her entire income for those years.  Further inquiry into the particulars of the additional expenses, such as prescription co-pays, is moot.  The Board finds that entitlement to NSC death pension is established as of January 1, 2008.  See 38 C.F.R. § 3.3(b)(4).

As such, the Board finds that the evidence is at least in equipoise in favor of the appellant's claim.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted to January 1, 2008.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As explained below, the Board cannot, at present, proceed to consider the period prior to January 1, 2008.  

Duties to Notify and Assist

The Board has granted the appellant's claim in full beginning January 1, 2008.  As such, the Board finds that any error related to the duties to notify or assist as to that portion of the appeal is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).




ORDER

Entitlement to NSC death pension benefits is granted as of January 1, 2008; the appellant's appeal is granted to this extent only.


REMAND

The record reveals that the appellant's net worth and income for the period of April 1, 2007 to December 31, 2007, are not known.  The appellant has reported SSA income, but has not reported the monthly amounts for 2007.  This information may have been contained in the appellant's original February 2008 claim, but the original document has been lost.  The amounts of SSA income for 2008, 2009 and 2010 have been reported.  As SSA income levels are adjusted annually, the Board cannot simply use the previously reported numbers.  Furthermore, the appellant's November 2008 claim showed more than $21,000 in an interest bearing account, but, again, the amount of interest for 2007 is not of record.  Furthermore, the family statements referenced above indicate that the appellant's net worth was being consumed by her expenses at this time, meaning that her net worth was higher in April 2007 than in January 2008.  The Board remands to determine the appellant's net worth and countable income for 2007.

The appellant's countable income may be reduced by certain excludable expenses which she bears, including medical expenses.  A list of medical expenses from April 2007 to November 2008 was provided in the November 2008 formal claim.  The Board considers these adequate for ratings purposes, leaving only the development of net worth and income to be addressed on remand.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's monthly SSA income for the period of April 1, 2007, to December 31, 2007.  

2.  Request that the appellant provide information on her net worth and the amount of interest earned on her interest bearing accounts from April 1, 2007, to December 31, 2007.

3.  Then, the RO should readjudicate the claim on the merits using April 1, 2007, as the date of the receipt of claim.  If the benefits sought are not granted, the appellant and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


